            Case 3:19-cv-05880-RJB-BAT Document 31 Filed 07/07/20 Page 1 of 6



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JAMES BUSEY,

 9                               Plaintiff,                CASE NO. 3:19-cv-05880-RJB-BAT

10           v.                                            ORDER GRANTING MOTION TO
                                                           COMPEL
11   WELLS FARGO BANK NA,

12                               Defendant.

13          Defendant Wells Fargo Bank NA (“Wells Fargo”) seeks an order compelling Plaintiff
14   James Busey to provide a privilege log and his Rule 26 Initial Disclosures. Wells Fargo also
15   seeks its costs in bringing this motion. Dkt. 25.
16          The court finds that the motion to compel shall be granted and that Defendant is entitled
17   to recover attorney’s fees and costs incurred in bringing of this motion.
18                                            BACKGROUND
19          This case arises from Wells Fargo’s alleged improper handling of bank accounts for two
20   trust funds, the Busey Family Lopez Property Trust (“BFLIPT”) and the Ann Busey Revocable
21   Living Trust (“ABRLT”) of which the Plaintiff, James Busey, was the co-trustee and successor
22   trustee, respectively. Dkt. 1-1. Plaintiff alleges that due to Wells Fargo’s improper handling of
23   the accounts, he incurred damages in connection with a San Juan County Superior Court lawsuit


     ORDER GRANTING MOTION TO COMPEL -
     1
            Case 3:19-cv-05880-RJB-BAT Document 31 Filed 07/07/20 Page 2 of 6



 1   (Mavin v. Busey, No. 16-4-05055-5, the “State Case”), including fees and costs he incurred

 2   defending himself against allegations of embezzlement, fraud, and co-mingling of trust assets.

 3   Id., ¶ IX. Plaintiff successfully defended the State Case, (id., ¶¶ XI-XIII), and recovered his fees

 4   and costs in the State Case.

 5          On September 26, 2019, Wells Fargo moved to dismiss the Complaint on collateral

 6   estoppel (and other) grounds. Dkt. 11. The Court granted Wells Fargo’s motion in part, ruling

 7   “Plaintiff’s claim in this case, for attorneys’ fees and statutorily allowed costs (under state law)

 8   for defending the State Case, is barred by collateral estoppel.” Dkt. 18, p. 14. The Court clarified,

 9   “To the extent that there are other fees or costs, those damages claims are not precluded”. Id.

10          To determine the extent of such “other fees or costs”, if any, Wells Fargo served its First

11   Interrogatories and Requests for Production to Plaintiff on November 6, 2019. Dkt. 26,

12   Declaration of Al Roundtree (“Roundtree Decl.”) ¶ 2, Ex. A. Wells Fargo propounded only four

13   foundational interrogatories, asking Plaintiff to identify and describe (1) the basis and nature of

14   Plaintiff’s damages, (2) what contract Wells Fargo allegedly breached, (3) the factual basis for

15   plaintiff’s negligent banking claim, and (4) potential witnesses. See id. Ex. A. Wells Fargo also

16   propounded eight requests for production seeking documents related to Plaintiff’s claimed

17   damages, the factual basis for his claims, and the State Case. Id.

18          Plaintiff’s answers, any objections, and document production were due on or around

19   December 6, 2019. Plaintiff did not serve answers, objections, produce documents, or request an

20   extension of time or otherwise contact defense counsel. Id. ¶ 2. In addition, Plaintiff’s Rule 26

21   Initial Disclosures were due on December 18, 2019 and Plaintiff was directed to initiate a Rule

22   26 conference with Wells Fargo before December 11, 2019. Dkt. 10. Plaintiff did neither,

23   although Wells Fargo served its initial disclosures on December 18, 2019. Dkt. 26, Roundtree



     ORDER GRANTING MOTION TO COMPEL -
     2
            Case 3:19-cv-05880-RJB-BAT Document 31 Filed 07/07/20 Page 3 of 6



 1   Decl. ¶¶ 3,4. To date, the parties have not participated in a discovery conference and to date,

 2   Plaintiff has not served his Rule 26 Initial Disclosures. Id.

 3          On December 26, 2019, Wells Fargo filed a non-joint Status Report due to Plaintiff’s

 4   failure to (i) schedule (or communicate in any way about) the Rule 26(f) conference, (ii) submit

 5   Rule 26(a)(1) initial disclosures, or (iii) seek an extension of any of the deadlines in the Court’s

 6   September 26, 2019 Order (Dkt. 10), including the December 26 deadline for submission of the

 7   joint status report. Dkt. 20. After the court issued an Order to Show Cause, ordering Plaintiff to

 8   submit a joint status report by January 13, 2020, a Combined Joint Status Report was filed on

 9   January 13, 2020. Dkt. 22. In the Joint Report, Plaintiff states “Plaintiff anticipates submitting its

10   [sic] initial disclosures on or before January 15, 2020.” Id. at p. 2. In his response to the court’s

11   Order to Show Cause, Plaintiff stated: “Plaintiff is in the process of answering” Wells Fargo’s

12   First Interrogatories and Requests for Production and also repeated that “Plaintiff … will also be

13   providing its [sic] Initial Disclosures on or before January 15, 2020.” Dkt. 23, p. 1. Id. at p. 2.

14          At the time of filing the motion to compel, Plaintiff had done neither, despite efforts by

15   Mr. Roundtree to confer with Plaintiff’s counsel, Stuart Morgan. On December 20, 2019, Mr.

16   Roundtree inquired about Plaintiff’s missing Initial Disclosures and the Rule 26 conference. Dkt.

17   26, Roundtree Decl. Ex. C. On February 10, 2020, about a month after Plaintiff said he would

18   provide his Initial Disclosures, Mr. Roundtree followed up again by email. Id. Ex. D. Mr.

19   Morgan did not respond. Id. ¶ 7. On March 18, 2020, Wells Fargo’s counsel again followed up

20   by email. Id. Ex. E. Mr. Morgan did not respond. Id. ¶ 8. On April 28, 2020, Mr. Roundtree

21   called Mr. Morgan’s office line and left a voicemail. Id. ¶ 9. Mr. Roundtree received a text

22   message in response from Mr. Morgan stating that he would call Mr. Roundtree to discuss

23   Plaintiff’s missing discovery, but he never did. Id. ¶ 9, Ex. F.



     ORDER GRANTING MOTION TO COMPEL -
     3
            Case 3:19-cv-05880-RJB-BAT Document 31 Filed 07/07/20 Page 4 of 6



 1          In response to the motion to compel, Plaintiff contends that Mr. Morgan’s practice has

 2   been disrupted by the coronavirus pandemic, Plaintiff is “contemporaneously providing

 3   discovery responses,” and Plaintiff desires to resolve the matter between counsel or through

 4   mediation. Dkt. 27, pp. 1, 5. In his declaration, Mr. Morgan states that Plaintiff’s theories of

 5   liability were “laid bare” “in previous motion practice”. Dkt. 28, ¶ 2.

 6          On June 18, 2020, Plaintiff sent responses, discovery, and objections to Wells Fargo’s

 7   first discovery and limited production of documents. Dkt. 30, Ex. A. Plaintiff did not include a

 8   privilege log or his Rule 26 Initial Disclosures. Id.

 9                                              DISCUSSION

10          “A party seeking discovery may move for an order compelling an answer, ... production,

11   or inspection.” Fed. R. Civ. P. 37(a)(3)(B)(iii), (iv). “[A]n evasive or incomplete disclosure,

12   answer, or response must be treated as a failure to disclose, answer or respond.” Fed. R. Civ. P.

13   37(a)(4).

14          The court is mindful of the effects the coronavirus pandemic has had on businesses in

15   Washington, including law firms. However, Plaintiff’s discovery responses and Rule 26 Initial

16   Disclosures, along with Mr. Roundtree’s repeated attempts to confer with Mr. Morgan, all

17   occurred prior to Governor Inslee’s “Stay Home, Stay Healthy” Order of March 24, 2020.

18   Plaintiff provides no explanation for why his discovery was late or why he ignored

19   communications from Wells Fargo, either before or after the pandemic. Had he properly

20   conferred with defendant’s counsel, perhaps the court could have been spared this motion.

21          Plaintiff also did not “contemporaneously” provide his responses to the outstanding

22   discovery requests. Instead, he provided interrogatory answers and some documents three later,

23   without a privilege log and to date, has still not served his Rule 26 Initial Disclosures.



     ORDER GRANTING MOTION TO COMPEL -
     4
            Case 3:19-cv-05880-RJB-BAT Document 31 Filed 07/07/20 Page 5 of 6



 1          Although Plaintiff states that he “desires to ultimately resolve this dispute between

 2   counsel [or] proceed to mediation” (Dkt. 27 p. 1), Wells Fargo informs the court that it has never

 3   received a demand or any other communication regarding settlement, despite Plaintiff stating

 4   such a demand would issue “shortly” over 5 months ago. Dkt. 22, ¶ 4(A). Plaintiff also does not

 5   explain to the court why a desire for settlement or theories stated in a prior briefing should

 6   abrogate his obligation to provide timely discovery.

 7          “It is well established that a failure to object to discovery requests within the time

 8   required constitutes a waiver of any objection”, including, “an objection that the information

 9   sought is privileged.” Arch Ins. Co. v. Safeco Ins. Co. of Am., No. C18-1591-JCC, 2019 WL

10   6617500, at *2 (W.D. Wash. Dec. 5, 2019) (quoting Richmark Corp. v. Timber Falling

11   Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992) and Davis v. Fendler, 650 F.2d 1154, 1160

12   (9th Cir. 1981)). By failing to timely respond, Plaintiff has waived any objection he may have

13   had to the discovery requests. Fed. R. Civ. P. 33(b)(4) and 34(b)(2). In addition, Rule 37

14   specifically grants fees to the moving party “if the disclosure or requested discovery is provided

15   after the motion was filed.” Fed. R. Civ. P. 37(a)(5) (emphasis added).

16          Accordingly, it is ORDERED:

17          1)      Wells Fargo’s motion to compel (Dkt. 25) is GRANTED; Plaintiff shall serve

18                  Wells Fargo with a privilege log and his Rule 26 Initial Disclosures by July 14,

19                  2020.

20          2)      Plaintiff’s objections to Wells Fargo’s First Interrogatories and Requests for

21                  Production are waived;

22          3)      Pursuant Fed. R. Civ. P. 37(a)(5), Plaintiff shall pay Wells Fargo its attorneys’

23                  fees and expenses incurred in bringing this motion to compel. Wells Fargo shall



     ORDER GRANTING MOTION TO COMPEL -
     5
          Case 3:19-cv-05880-RJB-BAT Document 31 Filed 07/07/20 Page 6 of 6



 1              submit a motion and affidavit detailing its fees and expenses within ten (10) days

 2              of the date of this Order for the Court to approve.

 3        DATED this 7th day of July, 2020.

 4

 5                                                    A
                                                      BRIAN A. TSUCHIDA
 6                                                    Chief United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING MOTION TO COMPEL -
     6
